Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSON WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUADRA PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 45-0588917 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 6130 Elton Avenue, Las Vegas, NV, 89107 (Address of Principal Executive Office, including zip code) 2 (Full Title of the Plan) Magnum Group International Inc. Suite #200-245 East Liberty Street, Reno, NV, 89501 (Name and Address of Agent for Service) 1-888-597-8899 (Telephone number, including area code, of agent for service) Copies of all communications should be sent to: Claude Diedrick c/o Magnum Group International Inc. Suite #200-245 East Liberty Street, Reno, NV, 89501 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b- 2 of the Exchange Act. (Check one): Large accelerated filer¨
